     Case 2:17-cr-00001-JAD-DJA Document 744
                                         743 Filed 08/25/21
                                                   08/24/21 Page 1 of 5



 1    CHRISTOPHER CHIOU
      Acting United States Attorney
 2    Simon Kung, Esq.
      Assistant United States Attorney
 3    501 Las Vegas Boulevard South, Suite 1100
      Las Vegas, Nevada 89101
 4    Tel.: (702) 388-6336
      Simon.Kung@usdoj.gov
 5    Attorneys for the Plaintiff
 6    LAW OFFICE OF TELIA U. WILLIAMS
      Telia Mary U. Williams, Esq.
 7    10161 Park Run Drive, Suite 150
      Las Vegas, Nevada 89145
 8    Tel.: (702) 835-6866
      telia@telialaw.com
 9    Attorney for the Defendant,
      Fausto Texeira Martins Neto
10

11                               UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
13

14    UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00001-JAD-DJA
15                                                        STIPULATION AND ORDER TO
                            Plaintiff,                    CONTINUE SENTENCING
16
                    vs.
17                                                        [Sixth Request]
      FAUSTO TEXEIRA MARTINS NETO,
18
                            Defendant.
19

20
            IT IS HEREBY STIPULATED AND AGREED by and between Telia Mary U. Williams,
21
     Esq., counsel for the defendant, Fausto Texeira Martins Neto, and Simon Kung, Esq., Assistant
22
     United States Attorney, counsel for the Government, that the Sentencing currently scheduled for
23
     August 31, 2021 at 11:00am, be vacated and reset to a time no sooner than sixty (60) days from
24
     August 31, 2021.
25
            This Stipulation is entered into for the following reasons:
26
                1. A videoconference could not be secured for Defense Counsel and the Defendant to
27
                   have a final meeting as Defense Counsel intended before the Defendant’s
28
     Case 2:17-cr-00001-JAD-DJA Document 744
                                         743 Filed 08/25/21
                                                   08/24/21 Page 2 of 5



 1              sentencing. The last time that the Defendant and Defense Counsel had a

 2              videoconference together was a couple months ago, with the express intention to

 3              meet the week before, or during, his sentencing, so that the Defendant is well-

 4              prepared for his sentencing.

 5           2. Although Defense Counsel timely sought permission to arrange for a meeting with

 6              the Defendant the week of his upcoming sentencing, the request could not be

 7              accommodated apart from significant inconvenience on the part of the staff, due to

 8              the circumstances of an unprecedented demand for video conferences with prison

 9              inmates at the moment. The Defendant’s need for an interpreter adds to the

10              difficulty of arranging a video visit.

11           3. Ordinarily, Defense counsel would arrange for an alternative in-person meeting

12              with the Defendant, but under the current situation of virus precautions, such

13              meetings are generally disfavored.

14           4. To better ensure the ability of the facility to arrange a video meeting with the

15              Defendant during the week of his sentencing, along with an interpreter, the

16              Defendant is seeking a 60-day continuance.

17           5. Counsel for the Government has no objection to this continuance.

18           6. The Defendant is in custody, but does not object to a continuance.

19           7. Denial of this request for continuance could result in a miscarriage of justice.

20           8. For all the above-stated reasons, the ends of justice would best be served by a

21              continuance of the sentencing.

22

23   ///

24   ///

25   ///

26   ///

27   ///

28


                                                   2
     Case 2:17-cr-00001-JAD-DJA Document 744
                                         743 Filed 08/25/21
                                                   08/24/21 Page 3 of 5



 1               9. This is the sixth request for a continuance.

 2

 3   DATED: August 24, 2021
 4   LAW OFFICE OF TELIA U. WILLIAMS                      CHRISTOPHER CHIOU
                                                          ACTING UNITED STATES ATTORNEY
 5
     By:     /s/ Telia U. Williams
                                                          By:   /s/ Simon Kung
 6
           Telia U. Williams, Esq.
 7         10161 Park Run Drive, Suite 150                Simon Kung, Esq.
                                                          Assistant United States Attorney
           Las Vegas, Nevada 89145                        501 Las Vegas Boulevard South, Suite 1100
 8         Tel.: (702) 835-6866                           Las Vegas, Nevada 89106
 9         telia@telialaw.com                             Tel.: (702) 388-6336

10         Attorney for Defendant,                        Attorney for Plaintiff,
           Fausto Texeira Martins Neto                    United States
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      3
     Case 2:17-cr-00001-JAD-DJA Document 744
                                         743 Filed 08/25/21
                                                   08/24/21 Page 4 of 5



 1                               UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4    UNITED STATES OF AMERICA,                              Case No. 2:17-cr-00001-JAD-DJA

 5                                                           ORDER
                             Plaintiff,
 6
                     vs.
 7
      FAUSTO TEXEIRA MARTINS NETO,
 8
                             Defendant.
 9

10                                          FINDINGS OF FACT

11          Based on the Stipulation of counsel, and good cause appearing therefore, the court finds
12   that the Stipulation between the United States, and defendant Fausto Texeira Martins Neto, is
13
     entered into for the following reasons:
14

15              1. A videoconference could not be secured for Defense Counsel and the Defendant to

16                  have a final meeting as Defense Counsel intended before the Defendant’s

17                  sentencing. The last time that the Defendant and Defense Counsel had a

18                  videoconference together was a couple months ago, with the express intention to

19                  meet the week before, or during, his sentencing, so that the Defendant is well-

20                  prepared for his sentencing.

21              2. Although Defense Counsel timely sought permission to arrange for a meeting with

22                  the Defendant the week of his upcoming sentencing, the request could not be

23                  accommodated apart from significant inconvenience on the part of the staff, due to

24                  the circumstances of an unprecedented demand for video conferences with prison

25                  inmates at the moment. The Defendant’s need for an interpreter adds to the

26                  difficulty of arranging a video visit.

27              3. Ordinarily, Defense counsel would arrange for an alternative 6in-person meeting

28                  with the Defendant, but under the current situation of virus precautions, such


                                                       4
     Case 2:17-cr-00001-JAD-DJA Document 744
                                         743 Filed 08/25/21
                                                   08/24/21 Page 5 of 5



 1                  meetings are generally disfavored.

 2              4. To better ensure the ability of the facility to arrange a video meeting with the

 3                  Defendant during the week of his sentencing, along with an interpreter, the

 4                  Defendant is seeking a 60-day continuance.

 5              5. Counsel for the Government has no objection to this continuance.

 6              6. The Defendant is in custody, but does not object to a continuance.

 7              7. Denial of this request for continuance could result in a miscarriage of justice.

 8              8. For all the above-stated reasons, the ends of justice would best be served by a

 9                  continuance of the sentencing.

10
     This is the sixth request for a continuance
11
                                         CONCLUSIONS OF LAW
12

13          Denial of this request for continuance would deny counsel for the Defendant, Fausto

14   Texeira Martins Neto, sufficient opportunity to confer with Mr. Neto in preparation for his

15   sentencing.
16
            As such, denial of this request for continuance could result in a miscarriage of justice.
17

18                                                 ORDER

19          IT IS HEREBY ORDERED that the sentencing currently scheduled for August 31,

20   2021 at 11:00am, be continued to November 15, 2021, at 11:00 a.m.
21          DATED this 25th day of August, 2021.
22

23                                                        ______________________________ _____
                                                          UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                                      5
